Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00597-CV
____________
 
LEE ROGER SIMPSON, JR., Appellant
 
V.
 
JUDGE ROBERT M. STEM, Appellee
 
 

 
On Appeal from the 82nd District Court
Falls County, Texas
Trial Court Cause No. 36818
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed June 12, 2008.  The clerk=s record was filed on September 10,
2008.  No reporter=s record has been filed in this case.   The official court
reporter for the 82nd District Court informed this Court that appellant had not
made arrangements for payment for the reporter=s record.  On November 5, 2008, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15
days of notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c). 
Appellant filed no reply. 
On
December 11, 2008, we ordered appellant to file a brief in this appeal on or
before January 12, 2009, or the Court would dismiss the appeal for want of
prosecution.  Appellant filed no response.  No brief was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.